Citation Nr: 1133599	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-09 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to September 9, 2004, for the award of service connection for diabetes mellitus, Type II (DM II).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for DM II, assigning a 20 percent disability rating, effective September 9, 2004.  The appellant submitted his notice of disagreement with the effective date of his award for DM II in April 2006, and timely perfected his appeal in April 2008.

The Board notes that the Atlanta, Georgia, RO has jurisdiction of the appellant's claim.


FINDINGS OF FACT

1.  The initial claim of service connection for DM II was received by VA on September 9, 2004; there is no communication prior to this time which may be considered a formal or informal claim.

2.  Elevated fasting glucose was found on laboratory testing on October 25, 2000, which has been associated with the onset of DM II.

3.  A liberalizing issue by VA, effective July 9, 2001, added DM II to the disabilities for which service connection could be awarded on a presumptive basis as due to exposure to Agent Orange in Vietnam.


CONCLUSION OF LAW

An effective date of September 9, 2003, for the grant of service connection for DM II, is established.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA alters the legal landscape in three distinct ways: standard of review, notice and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

No VCAA notice is necessary in this case because, as is more thoroughly explained below, the outcome of an earlier effective date claim depends on documents which are already contained in the appellant's VA claims file.  The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

The appellant has demonstrated that he is amply aware of the requirements of law, as evidenced by his numerous submissions to VA.

No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant].

Duty to Assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

General due process considerations have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded ample opportunity to present evidence and argument on this matter.  In short, the Board believes that this issue was properly developed for appellate purposes.  Further development would be a useless exercise.  Accordingly, the Board will proceed to a decision on the merits.

II.  The Merits of the Claim

Facts

The appellant served in Vietnam during the Vietnam era, where it was presumed he was exposed to Agent Orange.

Private medical records show that in October 25, 2000, laboratory tests showed a fasting glucose level of 154 miligrams (mg) per deciliter (dL) (the normal range was 70 to 125 mg/dL).

Effective July 9, 2001, VA added DM II, to the disabilities for which service connection could be awarded on a presumptive basis as due to exposure to Agent Orange in Vietnam, which is considered a liberalizing issue by VA.

On September 9, 2004, the appellant's claim of service connection for DM II was received at the RO.

In a rating decision in May 2005, the RO granted service connection for DM II on a presumptive basis as due to exposure to Agent Orange, assigning an effective date of September 9, 2004, the date of receipt of the claim.

Analysis

With respect to the effective date based on presumptive service connection for DM II, presumed to be caused by exposure to Agent Orange in Vietnam, VA has issued 38 C.F.R. § 3.816 to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See Nehmer v. United States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Under 38 C.F.R. § 3.816, a "Nehmer class member" includes a Vietnam Veteran who has DM II, due to exposure to Agent Orange.  See 38 C.F.R. § 3.816(a)(1).  The regulation applies to a claim for compensation that was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in this case, July 2001, or the claim was previously denied between September 25, 1985, and May 3, 1989.  As neither circumstances exist in this case, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(d).

Under 38 C.F.R. § 3.114, an earlier effective date may potentially be granted based on a liberalizing law.  In order for a claimant to be eligible for a retroactive payment under § 3.114, the evidence must show that all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law existed, that is, July 9, 2001.

In this case, DM II is traceable to October 2000 when the appellant's laboratory test results revealed elevated glucose levels of 154 mg/dL.  This was later officially diagnosed as DM II in August 2001.  Affording the appellant the benefit of the doubt, the Board finds that he suffered from DM II at the time the liberalizing law took effect in July 2001, adding the disease to the list of diseases subject to presumptive service connection due to exposure to Agent Orange.

Under the effective date provisions of 38 C.F.R. § 3.114, where as here the claim of service connection was initiated by the appellant in 2004, more than one year after the effective date of the VA issue in July 2001, the benefits may be authorized for a period of 1 year prior to the date of receipt of the appellant's claim.

Therefore under 38 C.F.R. § 3.114, the effective for the grant of service connection for DM II is September 9, 2003, that is, one year prior to the date of receipt of the claim on September 9, 2004.

As for an effective date prior to September 9, 2003, under the provisions of 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection is the date entitlement arose if the claim is received within one year of service separation, or the later of the date entitlement arose or the date of receipt of claim.

A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  A formal claim is a specific claim in the form prescribed by the Secretary.  See 38 C.F.R. § 3.151.  There is no record of receipt by VA of a formal claim of service connection for DM II, prior to September 9, 2004.
Further, any communication or action indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155.  Prior to September 9, 2004, there was no communication or action received by VA from the appellant of intent to claim service connection for DM II, constituting an informal claim under 38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a VA treatment record may serve as an informal claim if the claim pertains to a claim for increase or claim to reopen, it does not apply to an initial claim for service connection.  For this reason, there was no pending informal claim under 38 C.F.R. § 3.157.

Therefore an effective date before September 9, 2003, is not established under 38 C.F.R. § 3.400(b)(2).

In conclusion, the criteria for an effective date of September 9, 2003, is established under 38 C.F.R. § 3.114, but an earlier effective date is not established under either 38 C.F.R. § 3.816 or 38 C.F.R. § 3.400.


ORDER

An effective date of September 9, 2003, for service connection for diabetes mellitus, type 2, is established, and the appeal is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


